Title: To George Washington from Major General Nathanael Greene, 16 November 1778
From: Greene, Nathanael
To: Washington, George


  
    Sir
    Camp Fredricksburg [N.Y.] November 16th 1778
  
I wish when your Excellency gives your orders for the Troops to march from Fish Kills that those employed in transporting forage may continue in that service until the Troops that are to Winter there, arrive and furnish a party to releive them.
There are also a few Masons now employed in building Chimneys to the Barracks. These I wish may be left for about a fortnight.
There will be wanted for a few days about 40 men to facilitate the Armies crossing the River. They should be good Oresmen if to be got. Great part of our Waterman are employed in the forage business and cannot be called off without great injury to that service. We have only about thirty men at Kings ferry to man the Boats. These will be found insufficient to cross with as much expedition as I could wish.
Will your Excellency be so kind as to furnish me with a clue to find out the person in the forage department who you hinted to me the other day had betrayed his trust. No Person in any branch of my department shall escape with impunity if it is possible to detect him, who either neglects his duty or miss applies the public money. I have the honor to be with great respect Your Excellencys Most Obedient humble Sert
  
    Nath. GreeneQ.M.G.
  
